Citation Nr: 1449916	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include unspecified anxiety disorder and unspecified depressive disorder, and for the purpose of establishing eligibility for treatment of a mental disorder pursuant to 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from October 1988 to June 1994, from July 1994 to February 1995, and from November 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran submitted a Waiver of AOJ Consideration of Additional Evidence &
Waiver of the 30 Day Waiting Period in March 2014.

The Board pauses to note that, as indicated in the later of the two, the disparity between diagnoses in the January 2011 (Anxiety Disorder, Not Otherwise Specified (NOS), and Depressive Disorder, NOS) and January 2014 (Unspecified Anxiety Disorder and Unspecified Depressive Disorder) examinations only results from the interceding transition from the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV to DSM-V.  See 38 C.F.R. § 4.125.

Additionally, the Board recognizes that the August 2011 Rating Decision and the April 2012 Statement of the Case both adjudicated the issue of eligibility for treatment pursuant to 38 U.S.C.A. § 1702.  The Board finds that the appeal has been perfected as to this issue as well, as it is part and parcel with denial of service connection for an acquired psychiatric disorder in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the issue of entitlement to service connection for an acquired psychiatric disorder in December 2013, for a VA examination with nexus opinion.  The VA examiner, in January 2014, interviewed the Veteran, provided a detailed summary of the evidence of record, and reported:

Vet says he and his wife have tried to figure out how/when he developed significant anxiety, [obsessive-compulsive] symptoms, and a need for control, and they think this is possibly related to some "traumatic experiences" he had while in Rwanda and Darfur where the refugees tried to get to them for help and he was unable to do anything to really help them.  Vet says he started wondering what would happen to his wife/young kids back home if something were to happen to him.   However, he was not having problems to the extent he sought help.

In rendering an unfavorable medical opinion, the VA examiner explained, "[t]here is no evidence of record indicating mental health related symptoms were reported during his military service.  His anxiety and depressive disorders were first diagnosed and treated in 2011." (emphasis added).

However, the Veteran's service treatment records contain a November 2004 Post-deployment Health Assessment, after returning from Rwanda, Sudan, and Chad.  He endorsed "little interest or pleasure in doing things" and "feeling down, depressed, or hopeless."  The Veteran also endorsed having experiences so upsetting that he "tried hard not to think about it or went out of [his] way to avoid situations that remind [him] of it"; "was constantly on guard, watchful, or easily startled"; and "felt numb or detached from others, activities, or [his] surroundings."  
As such, given the examiner's report of no evidence of mental health problems in service, the Board is unclear whether this record was not seen by the examiner or whether it is simply not felt to be indicative of the onset of a mental health condition.  Indeed, the questions in the Assessment were confined to a relatively short time span, and may be indicative of an acute reaction.  

Subsequent service and VA treatment records may suggest as much.  In an October 2006 Health History Questions/Interval History form, the Veteran denied significant stress by job or life events; denied feeling down, helpless, panicky, or anxious over the past few months; and denied any serious problems with family or friends.  While the Veteran sought VA treatment for medical issues, a February 2006 clinic note documented that the Veteran's mood and affect was appropriate.

In a VA Form 9, the Veteran contends that he did not seek treatment for symptoms of mental health illness while still in the Reserves through 2009, to avoid detrimental impact on his clearances and career.  It is worth noting that VA treatment records show that the Veteran endorsed "lack of interest or pleasure in doing things" in an August 2001 Depression Screen; he denied feeling down, depressed, or hopeless at that time.  Subsequent PTSD and depression screens were negative in November 2004.  In an August 2011 Notice of Disagreement, the Veteran also emphasized that he initially tried to manage less severe symptoms until he first sought treatment.  VA records first document treatment in February 2010, and the Veteran filed his claim in November 2010.  

The VA examiner in January 2011 identified a possible depression and anxiety reaction during service, but also suggested that the symptoms persisted afterwards: 

[V]eteran seems to have had some type of a depressive or anxious reaction after exposure to the Sudanese refugees in Darfur that resulted in a general decline in his mood[, in] dissatisfaction with his life and especially with his parenting abilities[, in] a higher anxiety level  and [that] contributed to worrying and a sleep disturbance.  This has carried over to his civilian life....  Also...possible contributing factor in childhood background...however he did not seem bothered by such thoughts prior to the experience of helplessness when he saw the women and children refugees while on deployment....

Due to the possible six-year gap in manifestation of significant symptoms, the tenuous 2011 VA medical opinion, and the apparent conflict between the Veteran's service treatment records and the rationale provided in the most recent unfavorable opinion, the issue of entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety and depressive disorders, is not yet ripe for disposition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum to the January 2014 medical opinion, as to the etiology of the Veteran's unspecified anxiety and depressive disorders.  The claims file should be made available to the examiner.  If an opinion cannot be provided without an examination, one should be provided.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed unspecified anxiety and depressive disorders had onset during or were otherwise caused by his active service.  In so doing, the examiner should consider and discuss the relevance, if any, of the November 2004 Post-deployment Health Assessment, in which the Veteran endorsed symptoms of mental health illness during service, in light of the record as a whole.

2.  Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



